                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                     CR. NO. 18-00108 JMS

                            Plaintiff,        ORDER DENYING DEFENDANT
                                              FELINA S. SALINAS’ MOTION TO
                      vs.                     SUPPRESS STATEMENTS, ECF
                                              NO. 45
FELINA S. SALINAS,

                         Defendant.


  ORDER DENYING DEFENDANT FELINA S. SALINAS’ MOTION TO
            SUPPRESS STATEMENTS, ECF NO. 45

                                I. INTRODUCTION

             Defendant Felina S. Salinas (“Salinas”) is charged by indictment with

bulk cash smuggling, in violation of 31 U.S.C. § 5332(a) (Count 1), and accessory

after the fact to bulk cash smuggling, in violation of 18 U.S.C. § 3 and 31 U.S.C.

§ 5332(a) (Count 2). ECF No. 24. These charges arise from a United States

Customs and Border Protection (“CBP”) inspection of an outbound private aircraft

en route from Honolulu to the Philippines carrying two crew members and four

passengers, including Salinas. See ECF No. 1. Salinas moves to suppress

statements she made to CBP officers in a Signature Flight Support hangar at
Honolulu’s Daniel K. Inouye International Airport on February 13, 2018, at 11:10

a.m. 1

              The court held an evidentiary hearing on the Motion to Suppress on

September 18, 2019. The court has considered the record and filings in this case,

the supporting and opposing memoranda, the arguments of counsel, and the

credibility of the witnesses testifying at the hearing. Based on the following, the

court finds and concludes that Salinas was not “in custody” on February 13, 2018

at 11:10 a.m. for purposes of Miranda v. Arizona, 384 U.S. 436 (1966).

Statements that Salinas made to CBP officers at 11:10 a.m. are admissible even

though she was not given Miranda warnings at the time. Accordingly, the Motion

to Suppress is DENIED.

                                   II. BACKGROUND

A.       Factual Background

              Six witnesses testified during a September 18, 2019 evidentiary

hearing: CBP Officers Ernest Durante (“Durante”), Wendy Suellan Lau-Castro

(“Lau-Castro”), Marvin Mendoza (“Mendoza”), Vernon Kaahanui (“Kaahanui”),

and Joseph Barino (“Barino”); and HSI Special Agent Ann Mylene Haney



         1
         Salinas also moves to suppress statements she made to CBP officers later that day in the
Homeland Security Investigations (“HSI”) Border Enforcement Security Task Force (“BEST”)
office. The court need not address these statements because the Government “concedes that
Defendant should have been advised of her Miranda rights before she was questioned at the HSI
[BEST] office.” ECF No. 53, at PageID #201.
                                                2
(“Haney”). The court also admitted 17 exhibits into evidence. The record and

testimony of these witnesses are generally consistent as to the facts which are

critical to determining whether Salinas’ 11:10 a.m. statements resulted from a

“custodial interrogation” for purposes of Miranda. Accordingly, based on its

review of the evidence and testimony presented at the hearing, the court finds the

following facts by a preponderance of the evidence. See, e.g., Missouri v. Seibert,

542 U.S. 600, 608 n.1 (2004) (noting that the prosecution has the burden of

proving, by a preponderance of the evidence, admissibility and voluntariness of

statements).

               At approximately 9:30 p.m. on February 12, 2018, Chief CBP Officer

Scott Weatherly (“Weatherly”) notified Durante that a private aircraft scheduled to

depart Honolulu at 6 a.m. on February 13, 2018 was suspected of currency

smuggling and directed Durante and his Anti-Terrorism Contraband Enforcement

Team (“ATCET”) to inspect the plane. ATCET is charged with the interdiction of

narcotics, undeclared currency, and other contraband at the border from inbound

and outbound aircraft, cargo, and passengers—its role is limited to conducting

inspections. HSI is the Department of Homeland Security’s criminal investigatory

arm. A routine ATCET inspection includes announcing that an inspection is being

conducted, having passengers complete currency declaration forms, examining all

luggage, and asking passengers to identify their luggage.

                                          3
              Between 5:00 a.m. and 5:40 a.m. on February 13, 2018, Durante,

Barino, Kaahanui, and Lau-Castro arrived at the Signature Flight Support area

located on the property of the Daniel K. Inouye International Airport in Honolulu.

At that time, it was raining and dark. CBP officers determined that luggage was

already loaded in the cargo section of the plane, and that the passengers were

neither in the lounge nor on the plane. Shortly thereafter, a car pulled up next to

the plane, four individuals got out, and they boarded the plane.

              After the plane door closed, at approximately 5:45 a.m., Durante

banged on the door, ordered the flight crew to open the door, boarded, and

announced that CBP would conduct an inspection. Durante directed the

passengers—one of whom was Salinas—to disembark and go to the Signature

lounge, where they joined a few Signature employees and at least two other

individuals who were neither Signature employees nor passengers.

              Barino walked the passengers to the lounge and once there, had them

fill out CBP 503 currency declaration forms. 2 Salinas declared $40,000. Barino

had her complete a second form—FinCEN Form 105, with Lau-Castro’s

assistance—on which Salinas again declared $40,000, and 1,000 Philippine pesos.

The forms were completed by approximately 6:15 a.m.



       2
         Apparently, the passengers were not required to fill out CBP 503 currency declaration
forms at any time prior to this.
                                               4
              Meanwhile, at approximately 5:50 a.m., Kaahanui and a Signature

employee began unloading luggage from the cargo of the plane for screening

through the x-ray van that was brought to the plane. Because of heavy rain, at

approximately 6:10 a.m., Kaahanui and the Signature employee determined that

they would not use the x-ray van and proceeded to take the luggage to the

Signature hangar for manual inspections. At approximately 6:15 a.m., Kaahanui

discovered weapon parts in a duffle. Barino then entered the hangar to assist with

the inspection and at 6:30 a.m. found more weapon parts in a gray suitcase.

Kaahanui and Barino continued to inspect the remaining luggage. 3

              At approximately 6:15 a.m., Durante and Lau-Castro boarded and

began to inspect the plane. Lau-Castro discovered currency in two bags—a red

backpack and a black carry-on suitcase. The black suitcase had bundles of

currency rolled up in black socks. Durante and Lau-Castro checked one or two

socks and saw $100 bills rolled up. At approximately the same time that the

currency was found, (1) Barino informed Durante that Salinas declared $40,000

and that no other passenger declared more than $10,000, and (2) Kaahanui

informed Durante that he had found some weapon parts in a duffle. Durante

paused or stopped the inspection inside the plane, and then he and Lau-Castro left


       3
         Although there is no evidence of the exact number of bags removed from the plane, a
photo (Gov’t Ex. 53) shows a relatively large number of bags for just four passengers—at least
nineteen bags—arrayed on the hangar floor.
                                               5
the currency in the bags, did not attempt to identify who owned the bags, left the

bags on the plane, and exited the plane. Durante called his supervisor to inform

him that they had found currency and weapon parts and asked for assistance.

Following this request and at various times throughout the morning, CBP Officers

Robert Tapia, Marvin Mendoza, Adam Wong, as well as Weatherly and

Supervisory CBP Officer John Beyer arrived at the scene.

              Initially, passengers in the Signature lounge could see into the hangar

through a large window on one wall of the lounge. After weapon parts were found,

the bags were set out on the floor of the hangar. Barino went back into the

Signature lounge and asked the passengers who owned the duffle bag and gray

suitcase. A male passenger stated that the bags were his. That passenger was

allowed to remain in the lounge and his bags were left in the hangar. At some later

time, the window screen was lowered, blocking the passengers’ view into the

hangar.

              Around 7:30 a.m., HSI Special Agents Haney and James Chambers

arrived. 4 Haney testified that upon learning of events, she knew that someone was

trying to smuggle undeclared cash but did not know the name or gender of that

person. Durante showed Haney and Chambers the bags of currency inside the



       4
          HSI is often present during routine CBP inspections, whether or not there is prior
notification of suspected contraband. And when present, HSI’s role is to observe the inspection.
                                               6
plane, told them that the passengers had filled out currency forms, and that Salinas

declared $40,000. Haney testified that she was satisfied that a large amount of

undeclared cash was inside the black carry-on suitcase. That is, Haney testified

that she had probable cause to believe that someone committed a crime, but she did

not know who committed it. At that point, Haney told Durante to continue the

inspection while Chambers contacted the United States Attorney’s Office. 5 The

bags were left on the plane, and at approximately 7:55 a.m., Mendoza arrived and

helped Durante take photos of both the outside and inside of the plane, and of the

bags with currency. At that time, Durante and Mendoza checked at least two of the

socks and found that each contained approximately $10,000.

              Between 8:00 a.m. and 8:20 a.m., Lau-Castro, with Haney as witness,

took the two female passengers and one female guest in the lounge, one at a time,

to the restroom for a pat-down. No handcuffs were used, and no weapons were

displayed. Haney did not identify herself as an HSI Special Agent and did not




       5
          There is some discrepancy about who was in charge of the inspection after Haney and
Chambers arrived. Durante testified that he had only paused his inspection on the plane and that
he did not need or take direction from Haney about resuming his inspection. Kaahanui testified
that he and Barino continued to inspect the luggage in the hangar after finding weapon parts. He
further testified that he did not take direction from Haney or Chambers, nor did he see Haney or
Chambers give orders to CBP officers. Haney testified that Assistant United States Attorney
Tom Brady told Chambers to continue with the inspection, and that her understanding was that
Durante and his team had not completed their inspection. But Haney credibly testified that
neither she nor Chambers assumed control of the inspection.
                                               7
interact with the women being patted down. No contraband was found on these

individuals.

               At approximately 8:30 a.m., Durante started taking photos of the bags

containing weapon parts, and the cargo luggage that was set out on the hangar

floor. Around 9:20 a.m., a Honolulu Police Department canine unit arrived and

examined the luggage in the hangar. Around 9:30 a.m., the canine unit examined

the luggage inside the plane. At approximately 9:35 a.m., Durante and Barino

began a final inspection inside the plane and found a purple wallet containing

approximately $4,400 inside a blue purse. Thereafter, they removed the carry-on

luggage from inside the plane and placed it in the hangar.

               Around 10:00 a.m., Durante directed Kaahanui and another CBP

officer to complete the necessary forms to detain the plane. At approximately

11:05 a.m., Durante told Haney and Chambers that approximately $40,000 was

found in a red backpack, that $4,400 and identification cards belonging to Salinas

were found in the purple wallet, and multiple stacks of $100 bills were concealed

in 36 black socks inside a black carry-on suitcase. None of the currency was ever

visible to the passengers in the lounge, nor was it brought to the lounge.

               At 11:10 a.m., Durante and/or Barino brought Salinas into the hangar

and asked her to identify her luggage from the array of both carry-on and cargo

luggage on the hangar floor. At this time, neither the currency nor weapons were

                                           8
displayed or shown to Salinas or any other passenger. Salinas identified the red

backpack, purple wallet, and black carry-on suitcase, but not the blue purse, as

hers. Durante took photos of Salinas next to her luggage, after which Salinas

returned to the Signature lounge and her luggage was returned to the array. The

other female passenger was then brought into the hangar, at which time she

identified the blue purse, but not the purple wallet, as hers. At approximately

12:30 p.m., Salinas was taken to the HSI BEST office for further questioning by

HSI agents, and Durante instructed Kaahanui and Barino to start an inventory of

her bags and currency.

               The Signature lounge had padded couches and chairs, tables,

restrooms, and some vending machines. The passengers and two members of the

public were not ordered to sit in any particular seat and they spread out in the

lounge. They were not forbidden from talking to one another or from using the

bathroom. 6 A few Signature employees wearing yellow vests entered and exited




       6
         It is not clear whether the passengers were told they could or could not use their phones
while detained. Barino testified that, to his knowledge, the passengers were not instructed one
way or the other, nor did he know of any standard procedure prohibiting their use of phones.
Durante testified that technically, when undergoing an inspection, an individual should not use a
phone. Lau-Castro testified that in her experience—she worked as a primary processing officer
checking passports and customs declarations in the main airport, and did not usually participate
in ATCET inspections—it was standard policy that during CBP inspections, the use of phones is
not allowed. Lau-Castro further testified that she therefore stopped one male in the lounge from
using his phone. But Lau-Castro was not in the Signature lounge at all times and there is no
evidence one way or the other about whether any other passenger used, or was prevented from
using, a phone.
                                                9
the lounge throughout the morning. At all times, except when Durante was

banging on the plane door and using a raised voice to get the flight crew to open

the door, all instructions by officers to passengers were issued in conversational

tones. All officers/agents were in uniform, wore badges, and carried, but did not

display, firearms. No passenger was handcuffed. There is no dispute that Salinas

was detained, and was not allowed to leave, for the duration of the CBP inspection.

At all times while Salinas was detained in the Signature lounge, at least one CBP

officer was present.

B.    Procedural Background

             On August 6, 2019, Salinas filed the instant Motion to Suppress. ECF

No. 45. The Government filed its Response on August 20, 2019. ECF No. 53. On

September 10, 2019, the court directed the parties to file supplemental briefing.

ECF No. 65. On September 13, 2019, Salinas filed a Reply and the Government

filed a Supplemental Memorandum in Opposition. ECF Nos. 67-68. An

evidentiary hearing was held on September 18, 2019. ECF No. 75.

                                III. DISCUSSION

A.    Legal Standards

             “[T]he prosecution may not use statements, whether exculpatory or

inculpatory, stemming from custodial interrogation of the defendant unless it

demonstrates the use of procedural safeguards effective to secure the privilege

                                         10
against self-incrimination.” Miranda, 384 U.S. at 444. Miranda requires a person

subjected to a custodial interrogation to be “warned that he has a right to remain

silent, that any statement he does make may be used as evidence against him, and

that he has a right to the presence of an attorney, either retained or appointed.” Id.

For Miranda to apply, “a person must have been both in custody and subjected to

interrogation.” United States v. Rommy, 506 F.3d 108, 132 (2d Cir. 2007); see

also, e.g., United States v. Washington, 462 F.3d 1124, 1132 (9th Cir. 2006)

(analyzing “interrogation” separately from “custody”). Custody is defined as

“formal arrest or restraint on freedom of movement of the degree associated with

formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983) (citation and

quotation marks omitted). And interrogation occurs when “under all the

circumstances involved in a given case, the questions are ‘reasonably likely to

elicit an incriminating response from the suspect.’” United States v. Booth, 669

F.2d 1231, 1237 (9th Cir. 1981) (quoting Rhode Island v. Innis, 446 U.S. 294, 301

(1980)).

             It is well settled, however, that “special rules apply at the border.”

United States v. Butler, 249 F.3d 1094, 1098 (9th Cir. 2001) (citing United States

v. Leasure, 122 F.3d 837 (9th Cir. 1997)). “Detention and questioning during

routine searches at the border are considered reasonable within the meaning of the

Fourth Amendment.” United States v. Bravo, 295 F.3d 1002, 1008 (9th Cir. 2002)

                                          11
(citing United States v. Espericueta-Reyes, 631 F.2d 616, 622 (9th Cir. 1980)

(other citation omitted)). In the context of a border inspection, a detention turns

into an arrest “when ‘a reasonable person would believe that he is being subjected

to more than the temporary detention occasioned by border-crossing formalities.’”

United States v. Price, 921 F.3d 777, 790 (9th Cir. 2019) (quoting Bravo, 295 F.3d

at 1009). And “[a]lthough the existence or non-existence of probable cause might

be one factor to consider in determining someone’s custodial status . . . , what

ultimately matters to the determination of whether Miranda is triggered is custody,

which is determined not by the existence of probable cause, but by looking to the

‘objective circumstances of the interrogation.’” Butler, 249 F.3d at 1099 (quoting

Stansbury v. California, 511 U.S. 318, 323 (1994)).

               Thus, in determining whether an individual being interrogated is “in

custody,” the court must look at the “objective circumstances of the situation, or

whether a reasonable innocent person in such circumstances would conclude that

after brief questioning he or she would not be free to leave.” Bravo, 295 F.3d at

1009 (citations, quotation marks and emphasis omitted).7 The Ninth Circuit has

identified factors to consider when looking at the objective circumstances of an




       7
          More recently, Price articulated the test as requiring a court to “ask, considering the
totality of the circumstances, whether a reasonable innocent person in such circumstances would
conclude that after brief questioning he or she would not be free to leave.” 921 F.3d at 790
(internal quotation marks and emphasis omitted).
                                               12
interrogation, including: (1) “the language used by the officers”; (2) “the physical

characteristics of the place where the question occurs”; (3) “the degree of pressure

applied to detain the individual”; (4) “the duration of the detention”; and (5) “the

extent to which the person was confronted with evidence of guilt.” Butler, 249

F.3d at 1099 (citation omitted).

B.    Application of Legal Standards

             Considering the totality of the objective circumstances surrounding

Salinas’ detention, the court concludes that Salinas was not in custody and

therefore, no Miranda warning was required when she identified her luggage at

11:10 a.m.

             First, based on the testimony presented, the court concludes that the

language and tone of voice of the CBP officers, at all times except when Durante

used a raised voice and banged on the plane’s door attempting to get the attention

of the flight crew, was courteous, professional, and conversational.

             Second, as to the physical characteristics, the Signature lounge is a

public area with comfortable seating (including at least three leather sofas, one

leather chair, and two tables with chairs), amenities such as vending machines, and

bathrooms. See Gov’t. Ex. 52. Passengers, crew, and members of the public were

present during the detention. Although they were not allowed to leave during the




                                          13
inspection, they were not otherwise restrained—no handcuffs were used, 8 no

weapons were displayed, there is no evidence that they were locked in, and no

officers used threats or bodily force to restrain anyone.

              Third, there was no pressure or threatening language being used at any

time to restrain Salinas during her detention in the Signature lounge, the pat-down

in the bathroom, when she was summoned to identify her luggage, and when she

was asked to identify her luggage in the hangar.

              Fourth, there is no evidence that Salinas was presented with evidence

of her guilt. No currency was brought into the Signature lounge. When Salinas

was taken to the hangar and asked to identify her bags, no currency had been

removed and/or confiscated from her bags. Although those detained in the

Signature lounge could have seen CBP officers inspecting the cargo luggage in the

hangar for a period of time, there is no evidence that Salinas observed any

particular part of the inspection or discovery of weapon parts. And Salinas

obviously did not see agents inspecting the inside of the plane.

              The final factor—length of detention—while certainly more troubling,

is not sufficient to establish that Salinas was in custody at 11:10 a.m. Salinas’

detention lasted approximately five and a half hours—from 5:45 a.m., when she


       8
        “Handcuffing is a substantial factor in determining whether an individual has been
arrested—although it alone is not determinative.” Price, 921 F.3d at 790 (citations and quotation
marks omitted).
                                               14
was told to disembark from the plane until 11:10 a.m., when she was asked to

identify her luggage in the hangar. While the Ninth Circuit has recognized that the

“duration of detention is critically important” outside of the border context “in

determining whether a stop has become an arrest,” United States v. Guzman-

Padilla, 573 F.3d 865, 886 (9th Cir. 2009) (quoting United States v. Patterson, 648

F.2d 625, 632 (9th Cir. 1981)), it has also held that the puncturing of a vehicle’s

tires during an extended border search, thereby causing a lengthy detention, did not

transform the border stop into an arrest, id. at 885-86 (noting that under the border

search doctrine, the government’s powers are at their zenith and therefore, a

lengthy delay alone is insufficient to constitute an arrest) (citation omitted). Cf.

United States v. Montoya de Hernandez, 473 U.S. 531, 542-44 (1985) (holding that

a defendant’s more than 16-hour detention at the international border—which

allowed CBP officers time to verify or dispel their reasonable suspicion of criminal

smuggling activity—was reasonable, in part, because “at the international border

. . . the Fourth Amendment balance of interest leans heavily to the Government”).

             Similarly, United States v. Nava, 363 F.3d 942 (9th Cir. 2004),

determined that a lengthy border detention was not an arrest. Nava held that a

defendant’s “being asked to leave his truck, being handcuffed and told it was for

safety reasons, being escorted in handcuffs to the security office, having had a pat

down search conducted, and being forced to wait in the locked security office

                                          15
while his truck was searched did not constitute an arrest under the Fourth

Amendment.” Id. at 946. Rather, the detention did not turn into an arrest until two

hours later, when drugs were found in his truck. See id. at 943. See also United

States v. Sanchez, 2015 WL 1873208, at *5 (S.D. Cal. Apr. 23, 2015) (holding that

border detention did not become an arrest until nearly two hours after initial

contact with border security when the defendant was moved from a security office

to a detention cell).

             Butler instructs that a detention becomes an arrest not when

contraband is found, but rather, when a defendant’s changed circumstances would

leave a reasonable person to believe she was no longer free to leave. Butler, 249

F.3d at 1100-01 (discussing United States v. Juvenile (RRA-A), 229 F.3d 737 (9th

Cir. 2000)). RRA-A held that a detained defendant was not in custody until

customs agents handcuffed her to a bench in a locked security office after finding

drugs in her vehicle. 229 F.3d at 743. Butler explained that “the key to [RRA-A’s

holding] is not that the drugs had been found, but that to a reasonable person, being

handcuffed to a bench for hours in a locked office is more than a temporary

detention occasioned by [routine] border-crossing formalities.” 249 F.3d at 1100.

See also United States v. Doe, 219 F.3d 1009, 1014 (9th Cir. 2000) (finding that

defendant was not in custody when taken to a security office, searched, and told to

wait while his vehicle was searched, but once drugs were found and he was moved

                                         16
to a detention cell, “no reasonable person would have believed he was free to

leave”).

             Here, CBP officers conducted an inspection of the plane, passengers,

and luggage, during which they discovered not only large amounts of undeclared

currency, but also weapon parts. The inspection lasted at least until CBP officers

identified which passenger was allegedly attempting to smuggle large amounts of

undeclared currency. That is, although Salinas was detained for several hours,

during that time, CBP officers were actively engaged in their inspection. And

although Haney knew as early as 7:30 a.m. that there was probable cause that a

currency smuggling crime had been committed by someone, she did not know who

because the ownership of the black suitcase was unknown. Thus, she did not have

probable cause to arrest Salinas until 11:10 a.m., when Salinas confirmed that the

black carry-on suitcase was hers.

             Considering the totality of these circumstances, even though the

detention was lengthy, the court finds that Salinas was not in custody at 11:10 a.m.

when she identified her luggage.

             Salinas’ reliance on United States v. Hernandez, 476 F.3d 791 (9th

Cir. 2007) is not persuasive. In that case, while stopped at a customs inspection

station, Hernandez was “surrounded by six CBP officers, ordered out of his car,

ordered to place his hands on top of the vehicle and subjected to a pat-down.” Id.

                                         17
at 796. During the pat-down, a custom officer “felt and pulled out . . . an opaque

cellophane bag” from Hernandez’s pants pocket, and asked Hernandez “what is

this?” Id. at 795. Hernandez did not respond. Id. The court explained that

Hernandez was clearly detained because “[i]f he had tried to leave, he would have

been stopped.” Id. at 796. The Ninth Circuit determined that under these

circumstances, “a reasonable person in Hernandez’s position would not have felt

free to terminate the inspection by the CBP officers and leave” and therefore,

“Hernandez was under custodial interrogation” and his silence in response to the

officer’s question was inadmissible. Id.

             First, to the extent Hernandez held that being detained during a pat-

down constitutes custody, it appears to be at odds with Ninth Circuit law

recognizing that merely being detained and unable to leave during a CBP

inspection does not constitute custody. See Price, 921 F.3d at 790 (explaining that

a detention turns into an arrest “when ‘a reasonable person would believe that he is

being subjected to more than the temporary detention occasioned by border-

crossing formalities’” (quoting Bravo, 295 F.3d at 1009) (emphasis added)); see

also United States v. Medina-Villa, 567 F.3d 507, 519-20 (9th Cir. 2009) holding

that defendant was not in custody during CBP field interrogationofficer blocked

defendant’s car to prevent escape, approached with gun drawn, and interrogated

defendant about citizenship and immigration status); United States v. Cervantes-

                                           18
Flores, 421 F.3d 825, 829-30 (9th Cir. 2005) (per curiam) (determining that

defendant was not in custody when he was chased by a border patrol officer into

the desert, subdued, and handcuffed for questioning), overruled in part on other

grounds by Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009); United States v.

Gonzalez, 448 F. App’x 714, 715-16 (9th Cir. 2011) (unpublished) (holding that

defendant was not in custody because he was “no more restrained, no more

isolated, and no more subject to law enforcement domination than the [Medina-

Villa and Cervantes-Flores] defendants”).

             Second, although not clear, Hernandez may have found that a

reasonable person in Hernandez’ position—after an opaque cellophane bag the size

of an open hand was pulled out of his pocket—would have felt that he was

subjected to more than a temporary detention occasioned by border crossings.

That is, the court may have determined that Hernandez was under arrest once the

cellophane bag was removed from his pocket.

             And the out-of-circuit cases on which Salinas relies—holding that

once the focus of an inspection becomes a criminal investigation, it is no longer a

routine border inspection—are easily distinguishable. In each case, not only did

the focus become a criminal investigation, but there was other evidence suggesting

the individual was under arrest at the time of questioning. See United States v.

Molina-Gomez, 781 F.3d 13, 22-23 (1st Cir. 2015) (finding that border inspection

                                         19
was no longer routine and defendant was therefore in custody based on the totality

of circumstances—the defendant’s detention in a small, windowless room with at

least two customs officers asking probing questions about potential illegal activity,

for one and a half to two hours); United States v. Chavira, 614 F.3d 127, 133-34

(5th Cir. 2010) (holding that a detention became an arrest when “the case changed

from a routine immigration case to an essentially criminal law enforcement case,”

which occurred after CBP officers knew that the defendant had made a false

statement, moved her to a secondary processing area for further questioning,

handcuffed her to a chair in a small windowless room, and subjected her to

increasingly accusatory questioning regarding the falsity of her statement); United

States v. Tudoran, 476 F. Supp. 2d 205, 214 (N.D.N.Y. 2007) (finding that a

defendant was subjected to custodial interrogation requiring Miranda warning

where border officers had probable cause to arrest the defendant for evading

inspection and falsely claiming citizenship, handcuffed him in a small room,

retrieved items from his clothing, and asked questioned designed to elicit

criminally incriminating information).

///

///

///

///

                                         20
              In sum, Salinas’ statements at 11:10 a.m. identifying her luggage were

not the result of a “custodial interrogation” for purposes of Miranda. The

statements are admissible.

                                  IV. CONCLUSION

              Based on the foregoing, Defendant’s Motion to Suppress, ECF No.

45, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, October 7, 2019.




                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




United States v. Salinas, Cr. No. 18-00108 JMS, Order Denying Defendant Felina S. Salinas’
Motion to Suppress Statements, ECF No. 45




                                             21
